In The
                     Court of Appeals
       Sixth Appellate District of Texas at Texarkana


                          No. 06-15-00029-CV




THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF L.A.




                    On Appeal from the County Court
                        Hopkins County, Texas
                      Trial Court No. M15-00051




              Before Morriss, C.J., Moseley and Burgess, JJ.
                                                  ORDER

         L.A. appeals from a June 9, 2015, order authorizing the administration of psychoactive

medication.1 L.A.’s notice of appeal was filed June 11, the clerk’s record was filed June 16, and

no reporter’s record is to be filed in this matter.2 The Texas Health and Safety Code requires that

mental health commitment appeals be given absolute priority over all other cases and authorizes

this Court to adjust the briefing deadlines and docketing timetables to achieve that end. TEX.

HEALTH & SAFETY CODE ANN. § 574.070(e) (West 2010).

         Due to the accelerated nature of this appeal, we establish the following briefing schedule

for this matter: (1) the appellant’s brief to be received by this Court on or before June 26, 2015,

and (2) the appellee’s brief to be received by this Court on or before July 3, 2015. See id. No

extensions of time will be granted.

         The parties are further notified that, pursuant to Section 574.070(e) of the Texas Health

and Safety Code, the case will be submitted, without oral argument, to the panel of Chief Justice

Josh R. Morriss, III, Justice Bailey C. Moseley, and Justice Ralph K. Burgess one day after the

appellee’s brief is filed.


1
 This order was entered contemporaneously with an order committing L.A. to a state mental health facility for
extended in-patient mental health services not to exceed ninety days. L.A. appeals from the commitment order under
our cause number 06-15-00028-CV.
2
 Based on a letter from court reporter Jana Atchison Rushing contained in the clerk’s record, it appears that an effort
was made to create a record in this case by electronically recording the trial court proceedings. L.A. apparently
requested the transcription of a small, but specific, excerpt of those proceedings, and Hopkins County retained Rushing
to transcribe the requested portions. However, after Rushing reviewed the audio storage devices provided to her by
the county, she discovered that the portion of the proceedings requested by L.A. had not been captured. Rushing
informed L.A. of the issue and advised that no reporter’s record would be prepared unless and until he made a further
request for the transcription of other portions of the proceedings that actually had been recorded. We are aware of no
further request submitted to Rushing, and, to date, we have received no motion or other request for assistance with
respect to the reporter’s record.

                                                          2
      IT IS SO ORDERED.


                          BY THE COURT

Date: June 17, 2015




                          3